Exhibit 10.1

 

SETTLEMENT AND LICENSE AGREEMENT

 

This Settlement and License Agreement (the “Agreement”) is made and entered into
effective as of March 26, 2010 (“Effective Date”) by and among Medtronic, Inc.,
on its own behalf and on behalf of its respective subsidiaries and Affiliates
(as defined below) (collectively, “Medtronic”) and AGA Medical Corporation, on
its own behalf and on behalf of its subsidiaries and Affiliates (as defined
below) (collectively, “AGA”). Medtronic and AGA are each individually a “Party”
to this Agreement and are collectively referred to in this Agreement as the
“Parties.”

 

WHEREAS, Medtronic, Inc. and AGA Medical Corporation are parties to a lawsuit in
the United States District Court for the Northern District of California
entitled Medtronic, Inc. v. AGA Medical Corporation, Civil Action No. C07 00567
MMC (the “Litigation”); and

 

WHEREAS, the Parties have reached a settlement of all claims, counterclaims and
causes of action set forth in the Litigation; and

 

WHEREAS, the Parties wish to set forth in this Agreement the terms and
conditions of their settlement;

 

NOW, THEREFORE, for and in consideration of the mutual promises, licenses,
covenants, and rights contained herein, the Parties agree as follows:

 

1.                                       DEFINITIONS

 

As used herein, the following definitions shall have the meaning set forth
below:

 

A.                                   “Affiliate” shall mean any corporation,
firm, partnership, joint venture or other entity which, now or hereafter,
directly or indirectly owns, is owned by or is under common ownership of a
Party. “Owned” for purposes of determining Affiliates shall mean ownership or
control of more than fifty percent (50%) (or any lesser percentage which is the
maximum allowed, by law, to be owned by a corporation or other entity in a
particular jurisdiction) of the equity or other ownership interest having the
power to vote on or direct the affairs of such corporation, firm, partnership,
joint venture or other entity. Affiliates shall include any entity that first
becomes an Affiliate after the date of this Agreement unless specifically
excluded. Any such entity ceases to be an Affiliate when it is no longer owned
by or under common ownership of a Party.

 

--------------------------------------------------------------------------------


 

B.                                     “Have Made” shall mean to have Covered
Products made under the license granted herein by a third-party manufacturer
solely for or on behalf of AGA, and solely for sale or other distribution to
health care providers by AGA either directly or through a distributor, provided
that AGA has developed or acquired the designs, specifications, schematics, or
the like for such Covered Product. In no event shall a Have Made right
constitute a sub-license. For the avoidance of doubt, in no event shall “Have
Made” mean having Covered Products made in such a way as to manufacture any
product for or on behalf of any company other than AGA on an original equipment
manufacturer basis.

 

C.                                   “License Term” shall mean through the legal
expiration date of the last to expire of the Licensed Patents, but in no event
earlier than October 23, 2018.

 

D.                                  “Licensed Patents” shall mean the following:
United States Patent Nos. 5,067,957; 5,190,546; 6,306,141; their foreign
counterparts; and any related patent and/or patent application claiming
priority, directly or indirectly, in whole or in part, from any of them or
sharing priority with any of them, including any application claiming priority
from United States Application No. 06/541,852.

 

E.                                    “Covered Product” or “Covered Products”
shall mean that AGA has a license to use the Licensed Patents for all current
and existing AGA products, any modifications or improvements to any of the
existing products, and any products that in the future AGA may choose to develop
and commercialize that contain nitinol.

 

2.                                      LICENSE GRANT

 

Medtronic hereby grants to AGA a worldwide, irrevocable, non-exclusive,
non-sublicensable (except to customers or end users of Covered Products made or
sold by or on behalf of AGA) and non-assignable license to the Licensed Patents
to make, Have-Made, sell, offer to sell, use, and import Covered Products during
the License Term. It is the intent of the Parties that the license granted
herein does not include the right to sell Covered Products where a third-party
private label is predominant.

 

3.                                      PAYMENT

 

To the extent that within the thirty (30) days preceding any of the Payment
Dates listed in this paragraph, AGA has made, used or sold or is making, using
or selling any Covered Product, AGA shall pay to Medtronic, by wire transfer to
an account

 

2

--------------------------------------------------------------------------------


 

directed by Medtronic (the current account being specified in Exhibit A to this
Agreement), the following sums on the following Payment Dates:

 

A)      Seven and a Half Million Dollars ($7,500,000) on April 15, 2010;

 

B)        Seven and a Half Million Dollars ($7,500,000) on the first business
day of January, 2012;

 

C)        Ten Million Dollars ($10,000,000) on the first business day of
January, 2013; and

 

D)       Ten Million Dollars (10,000,000) on the first business day of January,
2014.

 

4.                                       NO CHALLENGE TO PATENTS

 

AGA hereby covenants that it shall not directly challenge, or indirectly
challenge or otherwise voluntarily assist a third party in any way to challenge,
the validity or enforceability of any of the Licensed Patents, or take any other
action against the Licensed Patents, in a court, government agency, or other
venue or in any other manner. It is agreed and acknowledged that AGA’s mandatory
response to any judicial process, including, for example, subpoenas, does not
constitute a “challenge” or voluntary third party assistance hereunder.

 

5.                                      RELEASE

 

For good and valuable consideration, Medtronic hereby releases, exonerates and
forever and unconditionally discharges AGA and its officers, directors,
employees, representatives, shareholders, successors, assigns, agents, and each
past, present, direct or indirect parent, subsidiary, division or affiliated
entity from any and all claims and causes of action, arising directly or
indirectly out of the facts, transactions, and/or occurrences which are the
subject of the Litigation, including but not limited to the claims asserted in
the Litigation and any claims that reasonably could have been asserted in the
Litigation with respect to the Covered Products. This Release shall not be
effective until Medtronic receives the first payment from AGA as set forth in
Section 3, above.

 

3

--------------------------------------------------------------------------------


 

For good and valuable consideration, AGA hereby releases, exonerates and forever
and unconditionally discharges Medtronic and its officers, directors, employees,
representatives, shareholders, successors, assigns, agents, and each past,
present, direct or indirect parent, subsidiary, division or affiliated entity
from any and all claims and causes of action, arising directly or indirectly out
of the facts, transactions, and occurrences which are the subject of the
Litigation, including but not limited to the counterclaims asserted in the
Litigation and any claims that reasonably could have been asserted in the
Litigation with respect to the patents at issue in the Litigation.

 

6.                                       DISMISSAL OF THE LITIGATION

 

Within three (3) business days of the execution of this Agreement by all
Parties, the Parties shall cause their attorneys to file in the Litigation a
Stipulation for Dismissal With Prejudice and Proposed Order in the forms
attached hereto as Exhibits B and C, which shall include a statement to the
effect that each party to the action shall bear its own costs and fees,
including attorneys’ fees. Notwithstanding the dismissal of the Litigation, the
obligations of the Parties under the Stipulated Protective Order entered by the
Court on or about August 30, 2007, shall remain in full force and effect and
shall continue to be complied with by the Parties in accordance with the terms
of the Protective Order.

 

7.                                       REPRESENTATION AND WARRANTIES

 

The Parties represent and warrant to each other that they have the full power
and authority to enter into this Agreement and to make the promises and
undertakings set forth herein. The Parties further represent and warrant to each
other that they have not sold, assigned, transferred, conveyed, or otherwise
disposed of any of the claims or causes of action in the Litigation or any of
the rights that are the subject of conveyance under this Agreement. Medtronic
further represents and warrants to AGA that Medtronic is the sole owner of the
Licensed Patents relative to the Covered Products in the fields of structural
heart and vascular use unencumbered by any right, claim or

 

4

--------------------------------------------------------------------------------


 

interest of any other person or entity. Medtronic further represents and
warrants that the transfer or conveyance of any future right, title or interest
in the Licensed Patents shall be conditioned upon the recipient’s contractual
agreement to the terms of this Agreement.

 

8.                                      CONFIDENTIALITY

 

Except to the extent reasonably necessary to satisfy corporate, financial or
regulatory disclosure requirements (including but not limited to disclosure
pursuant to applicable securities or to the Internal Revenue Service), or as
otherwise required by law or judicial process, the Parties agree that the terms
of this Agreement shall remain confidential and shall not be disclosed to any
third party. If any party is served with judicial process that it determines
requires disclosure of this Agreement or any of its terms, it shall notify the
other Party within five (5) business days of the receipt of such judicial notice
and shall consult in good faith with the other Party regarding the necessity for
any such disclosure, the terms of any such disclosure, and whether measures
should be taken to oppose or restrict access to the Agreement or its terms. The
Parties shall cooperate in drafting the language of a press release that
publicly announces that the Parties have reached an agreement to resolve the
Litigation, that the Litigation has been dismissed, the payments to be made by
AGA, and that AGA has taken a license under and has received freedom to operate
relative to certain of Medtronic’s patents.

 

9.                                      ENTIRE AGREEMENT

 

This Agreement (which includes any exhibits attached hereto) contains the entire
agreement and understanding between the Parties concerning the subject of this
Agreement and supersedes all previous negotiations, discussions and agreements.
This Agreement shall not be modified, amended, or otherwise changed except by a
writing executed by the Parties.

 

5

--------------------------------------------------------------------------------


 

10.                                 GOVERNING LAW

 

This Agreement, and the performance hereunder, shall be governed by the laws of
the State of Minnesota and any claims arising out of this Agreement shall be
venued and subject to the exclusive jurisdiction of a state or federal court of
the State of Minnesota.

 

11.                                 COUNTERPARTS

 

This Agreement may be executed in counterparts (each of which shall be deemed an
original), and receipt by facsimile or other electronic transmission of executed
copies shall be legally binding.

 

12.                                 SEVERABILITY/INTERPRETATION

 

Excepting the license, releases and payments set forth above, in the event that
any provision of this Agreement is found to be prohibited by law or otherwise
invalid, or if for any reason a provision of this Agreement is held to be
unenforceable, in whole or in part, it shall be considered severable and shall
be ineffective only to the extent of such prohibition, invalidity or
unenforceability without invalidating or having any other adverse effect upon
any other provision of this Agreement. Each Party was represented by counsel in
the negotiation and preparation of this Agreement, and in no event shall any
provision hereof be interpreted against either Party as the drafter hereof.

 

13.                                 NOTICES

 

Any notice or other written statement permitted or required by this Agreement
shall be in writing and shall be sent by certified mail (return receipt
requested), overnight courier, or hand delivery at the respective addresses set
forth below, or such other addresses as the respective Parties may from time to
time designate:

 

6

--------------------------------------------------------------------------------


 

To MEDTRONIC:

 

Medtronic, Inc.

Corporate Center

710 Medtronic Parkway

Minneapolis, Minnesota 55432

Attention:     General Counsel

 

To AGA:

 

AGA Medical Corporation

5050 Nathan Lane North

Plymouth, MN 55442

Attention:     General Counsel

 

14.                                 CAPTIONS

 

Captions and paragraph headings in this Agreement are intended only as a matter
of convenience and for reference, and are not intended to define, limit or
otherwise change in any way the scope of this Agreement or the intent of any
provision herein.

 

[The reminder of this page left intentionally blank; signature page follows.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date(s) set
forth below.

 

 

MEDTRONIC, INC.

 

 

Dated:

March 26, 2010

 

By

Andrew W. Horstman

 

Its

VP-IP Litigation

 

 

 

AGA MEDICAL CORPORATION

 

 

Dated:

March 26, 2010

 

By

John R. Barr

 

Its

President & CEO

 

 

8

--------------------------------------------------------------------------------

 


 

Exhibit A

 

Wire Transfer Instructions – Medtronic / AGA Settlement Agreement

 

9

--------------------------------------------------------------------------------


 

Exhibit B

 

Insert Stipulation for Dismissal With Prejudice

 

10

--------------------------------------------------------------------------------


 

James J. Elacqua (CSB No. 187897)

Steven D. Hemminger (CSB No. 110665)

james.elacqua@skadden.com

steve.hemminger@alston.com

Andrew N. Thomases (CSB No. 177339)

ALSTON & BIRD LLP

andrew.thomases@skadden.com

Two Palo Alto Square

SKADDEN, ARPS, SLATE, MEAGHER

3000 El Camino Real, Suite 400

& FLOM LLP

Palo Alto, California 94306-2112

525 University Avenue, Suite 1100

Telephone:

(650) 838-2000

Palo Alto, California 94301

Facsimile:

(650) 838-2001

Telephone:

(650) 470-4500

 

Facsimile:

(650) 470-4550

Michael S. Connor (Pro Hac Vice)

 

mike.connor@alston.com

Noemi C. Espinosa (CSB No. 116753)

Lance A. Lawson (Pro Hac Vice)

nicky.espinosa@dechert.com

lance.lawson@alston.com

Michelle W. Yang (CSB No. 215199)

Miranda M. Sooter (Pro Hac Vice)

michelle.yang@dechert.com

miranda.sooter@alston.com

Hieu H. Phan (CSB No. 218216)

Jessica J. Sibley (Pro Hac Vice)

hieu.phan@dechert.com

jessica.sibley@alston.com

Joshua C. Walsh-Benson (CSB No. 228983)

ALSTON & BIRD LLP

joshua.walsh-benson@dechert.com

101 South Tryon Street, Suite 4000

DECHERT LLP

Charlotte, North Carolina 28280-4000

2440 W. El Camino Real, Suite 700

Telephone:

(704) 444-1000

Mountain View, California 94040-1499

Facsimile:

(704) 444-1111

Telephone:

(650) 813-4800

 

Facsimile:

(650) 813-4848

 

 

 

Attorneys for Plaintiff

Attorneys for Defendant

MEDTRONIC, INC.

AGA MEDICAL CORPORATION

 

UNITED STATES DISTRICT COURT

 

NORTHERN DISTRICT OF CALIFORNIA

 

SAN FRANCISCO DIVISION

 

MEDTRONIC, INC., a Minnesota corporation,

Case No. C07-00567 MMC

 

 

 

Plaintiff,

STIPULATION FOR DISMISSAL WITH PREJUDICE

 

 

v.

 

 

 

AGA MEDICAL CORPORATION, a Minnesota corporation,

 

 

 

 

Defendant.

 

 

 

 

STIPULATION FOR DISMISSAL WITH

PREJUDICE / CASE NO. C07-00567 MMC

 

--------------------------------------------------------------------------------


 

The parties having reached a settlement in this matter,

 

THE PARTIES NOW HEREBY STIPULATE to the dismissal of this action, such dismissal
to be with prejudice and with each party to bear its own costs, expenses and
attorneys’ fees incurred in this litigation.

 

Dated: March     , 2010

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

 

 

 

By:

 

 

 

James J. Elacqua

 

 

Andrew N. Thomases

 

 

SKADDEN, ARPS, SLATE, MEAGHER &

 

 

FLOM LLP

 

 

525 University Avenue, Suite 1100

 

 

Palo Alto, CA 94301

 

 

Telephone: (650) 470-4500

 

 

 

 

 

Noemi C. Espinosa

 

 

Michelle W. Yang

 

 

Hieu H. Phan

 

 

Joshua C. Walsh-Benson

 

 

DECHERT LLP

 

 

2440 W. El Camino Real, Suite 700

 

 

Mountain View, CA 94040-1499

 

 

Telephone: (650) 813-4800

 

 

 

 

 

Attorneys for Plaintiff

 

 

MEDTRONIC, INC.

 

 

Dated: March    , 2010

ALSTON & BIRD LLP

 

 

 

 

By:

 

 

 

Steven D. Hemminger

 

 

ALSTON & BIRD LLP

 

 

Two Palo Alto Square

 

 

3000 El Camino Real, Suite 400

 

 

Palo Alto, CA 94306-2112

 

 

Telephone: (650) 838-2000

 

 

 

 

 

Michael S. Connor

 

 

Lance A. Lawson

 

 

Miranda M. Sooter

 

 

Jessica J. Sibley

 

 

ALSTON & BIRD LLP

 

 

101 South Tryon Street, Suite 4000

 

 

Charlotte, North Carolina 28280-4000

 

 

Telephone: (704) 444-1000

 

 

 

 

 

Attorneys for Defendant

 

 

AGA MEDICAL CORPORATION

 

 

 

STIPULATION FOR DISMISSAL WITH
PREJUDICE / CASE NO. C07-00567 MMC

 

2

--------------------------------------------------------------------------------


 

Exhibit C

 

Insert Proposed Order for Dismissal With Prejudice

 

11

--------------------------------------------------------------------------------


 

James J. Elacqua (CSB No. 187897)

Steven D. Hemminger (CSB No. 110665)

james.elacqua@skadden.com

steve.hemminger@alston.com

Andrew N. Thomases (CSB No. 177339)

ALSTON & BIRD LLP

andrew.thomases@skadden.com

Two Palo Alto Square

SKADDEN, ARPS, SLATE, MEAGHER

3000 El Camino Real, Suite 400

& FLOM LLP

Palo Alto, California 94306-2112

525 University Avenue, Suite 1100

Telephone:

(650) 838-2000

Palo Alto, California 94301

Facsimile:

(650) 838-2001

Telephone:

(650) 470-4500

 

Facsimile:

(650) 470-4550

Michael S. Connor (Pro Hac Vice)

 

mike.connor@alston.com

Noemi C. Espinosa (CSB No. 116753)

Lance A. Lawson (Pro Hac Vice)

nicky.espinosa@dechert.com

lance.lawson@alston.com

Michelle W. Yang (CSB No. 215199)

Miranda M. Sooter (Pro Hac Vice)

michelle.yang@dechert.com

miranda.sooter@alston.com

Hieu H. Phan (CSB No. 218216)

Jessica J. Sibley (Pro Hac Vice)

hieu.phan@dechert.com

jessica.sibley@alston.com

Joshua C. Walsh-Benson (CSB No. 228983)

ALSTON & BIRD LLP

joshua.walsh-benson@dechert.com

101 South Tryon Street, Suite 4000

DECHERT LLP

Charlotte, North Carolina 28280-4000

2440 W. El Camino Real, Suite 700

Telephone:

(704) 444-1000

Mountain View, California 94040-1499

Facsimile:

(704) 444-1111

Telephone:

(650) 813-4800

 

Facsimile:

(650) 813-4848

 

 

 

Attorneys for Plaintiff

Attorneys for Defendant

MEDTRONIC, INC.

AGA MEDICAL CORPORATION

 

UNITED STATES DISTRICT COURT

 

NORTHERN DISTRICT OF CALIFORNIA

 

SAN FRANCISCO DIVISION

 

MEDTRONIC, INC., a Minnesota corporation,

Case No. C07-00567 MMC

 

 

 

Plaintiff,

[PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE

 

 

v.

 

 

 

AGA MEDICAL CORPORATION, a Minnesota corporation,

 

 

 

 

Defendant.

 

 

 

 

[PROPOSED] ORDER FOR DISMISSAL WITH

 

PREJUDICE / CASE NO. C07-00567 MMC

 

--------------------------------------------------------------------------------


 

ORDER

 

IT IS HEREBY ORDERED that this action is dismissed with prejudice, with each
party to bear its own costs, expenses and attorneys’ fees incurred in this
litigation.

 

Dated: March    , 2010

 

 

HONORABLE MAXINE M. CHESNEY

UNITED STATES DISTRICT JUDGE

 

 

 

 

 

[PROPOSED] ORDER FOR DISMISSAL WITH

PREJUDICE / CASE NO. C07-00567 MMC

 

2

--------------------------------------------------------------------------------